Case 1:19-cr-00506-REB Document 120 Filed 09/16/21 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                          Senior Judge Robert E. Blackburn

Date:                September 16, 2021
Deputy Clerk:        Patricia Glover
Court Reporter:      Kevin Carlin


Criminal Case No. 19-cr-00506-REB-1                      Counsel:

UNITED STATES OF AMERICA,                                Rahiv Mohan
                                                         Pegeen Ryhne

       Plaintiff,

v.

ROBERT LEWIS DEAR, JR.                                   Natalie Stricklin

       Defendant.


                                COURTROOM MINUTES


Competency Hearing

10:35 a.m.     Court in session.

Appearances of counsel. Special Agent Ken Harris is present at the government’s
table. Defendant and his counsel appear via VTC.

The Court addresses the psychiatric evaluation with counsel (Doc. #117).

The parties stipulate to the findings in Doc. #117.

No evidence to be presented by the parties.

Findings of fact, conclusions of law and orders.

IT IS ORDERED as follows:

               That the defendant Robert Lewis Dear, Jr. is declared incompetent to
               proceed;

               That pursuant to and subject to the provisions of 18
Case 1:19-cr-00506-REB Document 120 Filed 09/16/21 USDC Colorado Page 2 of 2




             USC section 4241(b)(1), Mr. Dear is committed to the custody of
             the attorney general for hospitalization and treatment in a
             suitable facility for such a reasonable period not to exceed
             four months, to determine whether there is a substantial
             probability that in the foreseeable future, Mr. Dear will attain
             the capacity to permit the proceedings to go forward;

             that pursuant to 18 USC section 3161(h)(1)(A) and
             (4), the period of delay resulting from these ongoing competency
             proceedings shall be excluded in computing the time for a speedy
             trial under the Speedy Trial Act of 1974.

10:51 a.m.   Court in recess.

Total time in court: 00:16

Hearing concluded.
